 
INTERCREDITOR AGREEMENT
 
THIS INTERCREDITOR AGREEMENT (this “Agreement”) dated as of the 10th day of
December, 2010 by and among the WEST VIRGINIA WATER DEVELOPMENT AUTHORITY (the
“WVWDA”), a West Virginia public corporation acting on behalf of the WEST
VIRGINIA INFRASTRUCTURE AND JOBS DEVELOPMENT COUNCIL (the “Infrastructure
Council”; the Infrastructure Council and the WVWDA are hereinafter referred to
collectively as the “Council”). WEST VIRGINIA ECONOMIC DEVELOPMENT AUTHORITY, a
West Virginia public corporation (“WVEDA; WVEDA and the Council are hereinafter
collectively referred to as the “Lenders”), and PROTEA BIOSCIENCES, INC., a
Delaware corporation (“Borrower”).
 
WITNESSETH:
 
WHEREAS, contemporaneously herewith the Council has made a term loan to Borrower
in the principal amount of $900,000 (the “WVIJDC Loan”) pursuant to that certain
Loan Agreement of even date herewith between the Council and Borrower (the
“WVIJDC Loan Agreement”), as evidenced by that certain Promissory Note of even
date herewith executed by Borrower and made payable to Council in the principal
amount of $900,000 (the “WVIJDC Note”); and
 
WHEREAS, Borrower has granted to the Council, as collateral for the repayment of
the WVIJDC Loan, a security interest in certain personal property owned by
Borrower, which property is more particularly described on Exhibit A attached
hereto (collectively, the “Collateral”), pursuant to that certain Security
Agreement of even date herewith executed by Borrower in favor of the Council
(the “WVIJDC Security Agreement”); and

{C1859841.1}
 

--------------------------------------------------------------------------------

 

WHEREAS, WVEDA has also made a term loan to Borrower in the principal amount of
$900,000 (the “WVEDA Loan”) pursuant to that certain Loan Agreement dated
October 21, 2010 between WVEDA and Borrower, as amended by the First Amendment
thereto dated December 10, 2010 (the “WVEDA Loan Agreement”), which loan is
evidenced by that certain Promissory Note dated October 21, 2010 executed by
Borrower and made payable to WVEDA in the principal amount of $900,000 (the
“WVEDA Note”) secured by a security interest in the Collateral pursuant to that
certain Security Agreement dated October 21, 2010 executed by Borrower in favor
of WVEDA, as amended by the Amended and Restated Security Agreement between said
parties dated December 10, 2010 (the “WVEDA Security Agreement”); and
 
WHEREAS, the Lenders wish to set forth the relative priority, parity and dignity
of the security interests which secure the WVIJDC Loan and WVEDA Loan,
respectively.
 
NOW, THEREFORE, in consideration of the mutual premises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
 
1.           The security interests created by the WVIJDC Security Agreement and
WVEDA Security Agreement (collectively, the “Security Agreements”) constitute
first priority security interests that are equal and of parity in lien, right,
priority and dignity at all times, insofar as such security interests secure the
WVIJDC Loan and WVEDA Loan. The relative priorities of the Lenders' respective
liens on the Collateral shall be as set forth in this Agreement, without regard
to the actual time, order or method of filing, perfection or attachment of such
security interests. This Agreement shall govern in all respects the interests of
the Lenders in the Collateral and, to the extent contrary hereto, any prior
agreements between the Lenders are hereby superseded and shall be of no further
force and effect.

{C1859841.1}
2

--------------------------------------------------------------------------------

 
 
2.           The Lenders hereby agree to cooperate in the filing of the Uniform
Commercial Code financing statements relating to their respective security
interests in the Collateral and shall, to the extent permitted by applicable
law, cause all such documents to reflect that their interests in the Collateral
are subject to the terms and conditions of this Agreement.
 
3.           In the event of an attachment, repossession, sale or other
disposition of Borrower's right, title, interest and estate in the Collateral
pursuant to either of the Security Agreements, all net sale proceeds or rentals
shall be distributed to Lenders pro rata based on the ratio of the outstanding
principal, accrued interest and other sums due and owing to each Lender for the
loan secured by the WVEDA Security Agreement and the WVIJDC Security Agreement,
respectively, to the total sum of all principal, accrued interest and other sums
due and owing to Lenders under the WVEDA Loan and the WVIJDC Loan at the time of
distribution of net proceeds from the liquidation of the Collateral, and the
remainder of such net sale proceeds, if any, shall be distributed to the person
or entities legally entitled thereto.
 
4.           Notwithstanding the provisions of Sections 1, 2 or 3 hereof, if one
of the Lenders submits a credit bid at a foreclose sale (which bid is the
successful bid), the credit bid net of sale costs will be credited against the
WVEDA Note and the WVIJDC Note pro rata in the same manner as set forth in
paragraph 3 and each Lender will acquire ownership in the Collateral, in part or
in whole, purchased on such pro rata basis. For example, if at the time a
disposition of the Collateral occurs, $200,000 is owed under the WVEDA Loan and
$200,000 is owed under the WVIJDC Loan, the WVEDA credit bids $200,000, $100,000
will be credit against the WVEDA Loan, $100,000 will be credited against the
WVIJDC Loan, WVEDA will acquire a one-half undivided interest in the Collateral
(in part or in whole) and the WVIJDC will acquire a one-half undivided interest
in the Collateral (in part or in whole) on account of the WVIJDC Loan. The other
Lender shall reimburse the credit bidding Lender for its pro rata share of sale
expenses.

{C1859841.1}
3

--------------------------------------------------------------------------------

 
 
5.           The commencement of foreclosure, attachment, repossession, sale or
other disposition of the Borrower's right, title and interest in and to the
Collateral by a Lender shall obligate Lenders to commence and continue,
simultaneously, such remedies with respect to the Collateral until every
Lender's events of default have been resolved or all of the Collateral has been
fully and completely liquidated.
 
6.           WVEDA and WVIJDC each agree to obtain the consent of the other
Lender prior to the sale of any portion of the Collateral.
 
7.           An event of default under either the WVEDA Security Agreement or
the WVIJDC Security Agreement shall constitute an event of default under both of
the Security Agreements.
 
8.           In the event of a default under their respective loans to the
Borrower and before exercising any of their respective rights under their
respective security agreements, the Lenders shall cooperate in all ways
reasonably possible to market and sell the Borrower's right, title and interest
in the Collateral in a commercially reasonable manner. All expenses of sale
under this Section 8 and all expenses incurred by either Lender shall be paid
out of the proceeds of liquidation prior to any distribution to Lenders
hereunder.
 
9.           Subject to 11 below, each Lender hereby appoints the other Lender
to act as its agent to exercise and enforce all of such Lender's rights and
remedies against any of the Collateral, and each Lender hereby accepts such
appointment and agrees to distribute any proceeds received from the sale,
liquidation, transfer or conveyance of any of the Collateral in accordance
herewith.

{C1859841.1}
4

--------------------------------------------------------------------------------

 
 
10.         Each Lender hereby agrees to give to the other Lender prompt written
notice of the occurrence of an event of default under its respective Loan
Agreement and Security Agreement.
 
11.         In the event that Borrower defaults in its obligations to Lenders or
either of them, WVEDA shall exercise and enforce all rights and remedies of both
Lenders against any of the Collateral, including, without limitation, the right
to take or retake possession or control thereof, and to hold, prepare for sale,
process, sell, lease, dispose of, or liquidate the same. The Council may
exercise its rights and remedies against the Collateral only if (i) WVEDA
refuses to take actions requested by the Council within thirty (30) days after
the occurrence of an event of default, or does not act in a commercially
reasonable manner in protecting its and the Council's interests in the
Collateral, and (ii) the Council gives WVEDA at least ten (10) days prior
written notice of its intent to proceed.
 
12.         Each Lender hereby waives any and all rights to affect or challenge
the method or appropriateness of any action taken by the other Lender with
respect to the Collateral, subject only to the requirement that in enforcing any
rights with respect to or realizing upon the Collateral each Lender shall always
act in a commercially reasonable manner.
 
13.         Each Lender shall give the other Lender a copy of any written notice
it may give to Borrower (i) consenting to any action or failure to act by
Borrower, or (ii) exercising or refraining from exercising any powers or rights
which it may have under or in respect of any of the Security Agreement or its
Loan Agreement with Borrower. Each Lender shall give the other Lender written
notice prior to commencing a foreclosure sale of, or leasing, the Collateral and
each will reasonably cooperate with the other to assure that so long as
indebtedness remains outstanding under the WVIJDC Loan and the WVEDA Loan, any
sales under their respective Security Agreements shall occur simultaneously.

{C1859841.1}
5

--------------------------------------------------------------------------------

 
 
14.         Under no circumstances shall either of the Lenders accept or demand
a pledge of any of Borrower's property which constitutes Collateral as
collateral security for any other indebtedness of Borrower to such Lender,
without first obtaining the prior written consent of the other Lender.
 
15.         (a)         Neither Lender shall be liable for any error of judgment
or for any action taken or omitted to be taken, except for gross negligence or
willful misconduct.
 
(b)          Without limitation of the generality of the foregoing, each Lender
(1) may consult with legal counsel, independent public accountants and other
experts selected by such Lender and shall not be liable for any action taken or
omitted to be taken in good faith in accordance with the advice of such counsel,
accountants or experts, (2) shall not be responsible for the performance or
observance of any of the terms, covenants or conditions under its respective
Loan Agreement and related Security Agreements, and (3) shall incur no liability
hereunder or under its respective Loan Agreement or Security Agreements by
acting upon any notice, consent, certificate or other instrument or writing
believed by such Lender to be genuine and signed or sent by the proper party.
 
(c)         Notwithstanding any other provision of this Agreement to the
contrary, the Lenders agree that each of them may grant an extension of time for
payment or performance by the Borrower and make compromises and settlements with
the Borrower without the consent of the other Lenders under this Agreement, and
without affecting the validity and enforceability of this Agreement. In the
event either of the Lenders grants an extension or makes a compromise or
settlement, it shall give the other Lender notice within 20 business days of
such accommodation.

{C1859841.1}
6

--------------------------------------------------------------------------------

 
 
16.         Each Lender hereby agrees to execute and deliver such additional
documents as may be reasonably requested by the other Lender to evidence or
effectuate the terms hereof.
 
17.         The maximum principal amount of the WVIJDC Loan shall be $900,000,
and the Council shall not make any future advances of principal under the WVIJDC
Loan which would increase the outstanding aggregate balance of the WVIJDC Loan
to an amount in excess of $900,000, without the advance written consent of
WVEDA. The maximum principal amount of the WVEDA Loan shall be $900,000, and
WVEDA shall not make any future advances of principal under the WVEDA Loan,
which would increase the outstanding aggregate balance of the WVEDA Loan to an
amount in excess of $900,000, without the advance written consent of the
Council.
 
18.         Any notices, requests, demands or other communications required
hereunder shall be effective when delivered by registered mail, postage prepaid,
return receipt requested to the parties at the following addresses:
 
If to the Infrastructure Council:


West Virginia Infrastructure and
Jobs Development Council
180 Association Drive
Charleston, West Virginia 25311
Attention: Executive Secretary

{C1859841.1}
7

--------------------------------------------------------------------------------

 


With a copy to:


West Virginia Water Development Authority
180 Association Drive
Charleston, West Virginia 25311-1571
Attention: Director


If to WVEDA:


West Virginia Economic Development Authority
160 Association Drive
Charleston, West Virginia 25311-1217
Attention: Executive Director


If to Borrower:


Protea Biosciences, Inc.
955 Hartman Road, Suite 210
Morgantown, West Virginia 26507-0188
Attention: President
 
19.         This Agreement shall be governed by the laws of the State of West
Virginia.
 
20.         This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. The Lenders may
sell, assign, encumber or otherwise transfer all or any part of their respective
interests in this Agreement without the consent of any other party to this
Agreement, provided that each transferee of any of the notes evidencing the
loans described herein (the “Notes”) is bound by the provisions of this
Agreement. Each of the Lenders agrees that if any such Lender transfers any of
the Notes held by it, or any part thereof, it will, prior to the closing of such
transfer, provide the transferee with a copy of this Agreement and promptly
after such closing shall notify the other Lender in writing of such transfer.
The other Lender shall be entitled to assume conclusively that no such transfer
has been made, unless and until such written notice is received. Each transferee
of any of the Notes shall take such Notes or any part thereof subject to the
provisions of this Agreement and to any notice given or other action taken
hereunder prior to the receipt by the other Lender or written notice of such
transfer.

{C1859841.1}
8

--------------------------------------------------------------------------------

 
 
21.         This Agreement may not be amended, nor any provision modified or
waived, except by a writing signed by all parties hereto. The provisions of this
Agreement are severable, and if any of these provisions shall be held by any
court of competent jurisdiction to be unenforceable, such holding shall not
affect or impair any other provision hereof. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
22.         Notwithstanding any provision of this Agreement, nothing contained
herein shall be construed to effect a subordination or change in lien position
of either of the Lenders in favor of any entity which is not a party to this
Agreement, it being the intent of the parties hereto to provide for shared first
lien positions solely in favor of the Lenders and shall not be construed to
subordinate the lien positions of either of the Lenders to that of any third
party or to confer any other right or benefit upon any entity which is not a
party to this Agreement. It is the intent of the Lenders that any intervening
liens or security interests will not affect the rights of the Lenders as such
would exist had this Agreement not been made.
 
23.         Neither the execution of this Agreement, nor any action taken by any
of the Lenders pursuant hereto, is intended to be, nor shall it be construed to
be, the formation of a partnership or joint venture by the Lenders.

{C1859841.1}
9

--------------------------------------------------------------------------------

 
 
24.         Borrower has executed this Agreement solely to evidence its consent
to the shared first lien positions among the Lenders and its agreement with the
terms and conditions of Sections 4 and 7 hereof, and Borrower understands and
agrees that this Agreement shall have no effect upon its obligations to the
Lenders. Borrower shall not be entitled under any circumstance to rely upon the
failure of any of the Lenders to comply with the terms of this Agreement, and
nothing contained herein shall be deemed to authorize Borrower to take any
action not permitted under the documents to which Borrower or Lenders are
parties.
 
25.         This Agreement may be executed in two or more counterparts, each of
which shall be an original, but all of which shall constitute but one Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.



 
WEST VIRGINIA WATER DEVELOPMENT
 
AUTHORITY, a West Virginia public corporation,
 
Acting on Behalf of WEST VIRGINIA
 
INFRASTRUCTURE AND JOBS
 
DEVELOPMENT
 
COUNCIL
     
By:
/s/ [ILLEGIBLE]    
Its:
Executive Director
     
WEST VIRGINIA ECONOMIC DEVELOPMENT
 
AUTHORITY
     
By:
/s/ David G. Warner    
Its:
Executive Director
     
PROTEA BIOSCIENCES, INC.
     
By:
/s/ Stephen Turner    
Its:
CEO


{C1859841.1}
10

--------------------------------------------------------------------------------

 
 
STATE OF WEST VIRGINIA,
 
COUNTY OF KANAWHA, TO-WIT:
 
The forgoing instrument was acknowledged before me this 8th day of December,
2010, by Chris E. Jarrett, the Exe. Dir. of the WEST VIRGINIA WATER DEVELOPMENT
AUTHORITY, a West Virginia public corporation, acting on behalf of the WEST
VIRGINIA INFRASTRUCTURE AND JOBS DEVELOPMENT COUNCIL, on behalf of said public
corporation.
 
My commission expires December 21, 2017.


[ex10-26pg11a.jpg]
/s/ Barbara J. Pauley
NOTARY PUBLIC
 
 



STATE OF WEST VIRGINIA,
 
COUNTY OF KANAWHA, TO-WIT:
 
The forgoing instrument was acknowledged before me this 8th day of December,
2010, by David A Warner, the Executive Director of WEST VIRGINIA ECONOMIC
DEVELOPMENT AUTHORITY, a West Virginia public corporation, on behalf of said
corporation.
 
My commission expires April 03, 2017.


[ex10-26pg11b.jpg]
/s/ Beverly S. Dolin
NOTARY PUBLIC
 
 

[SEAL]

{C1859841.1}
 

--------------------------------------------------------------------------------

 
 
STATE OF WEST VIRGINIA,
 
COUNTY OF  Mon, TO-WIT:
 
The forgoing instrument was acknowledged before me this 9th day of December,
2010, by  Lauren B. Ferrell, the Customer Service  of  PROTEA BIOSCIENCES, INC.,
a Delaware corporation, on behalf of said corporation.
 
My commission expires  Sept. 12, 2018



   
/s/ Lauren B. Ferrell
[SEAL]
[ex10-26pg12.jpg]
NOTARY PUBLIC

 
This instrument was prepared by: Charles W. Loeb, Jr., Jackson Kelly PLLC, P. O.
Box 553, Charleston, West Virginia 25322.

{C1859841.1}
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LIST OF EQUIPMENT AND MACHINERY
 
Vendor
 
    Equipment
     
AB Sciex
 
ABI 5500 QTRAP LC/MS/MS — Model # 5500, Serial # AU23751008. [Invoice #
400022349]
     
AB Sciex
 
HPLC/API4000 Mass Spec (2 Units) — Model # 4000, Serial Nos. J1030110 and
J2480202. [Invoice # 400025969]
     
Hitachi
 
Total Amino Acid Analyzer — Model # L-8900, Serial # 2145-003. [Invoice #
83015295]
     
AB Sciex
 
Transformer (HPLC/API 4000 related equipment) — Serial Nos. 27860523 and
27860524. [Invoice # 400026283]
     
Thermo Fisher
 
Watson LIMS Software [Invoice # 01-77694]
     
Waters
 
Synapt G2 HDMS 8k with UPLC (Serial # UCA229)
     
AB Sciex
 
Hotfixes (HPLC/API related equipment/software) [Invoice # 400026481]
     
AB Sciex
 
Pump, auto sampler, etc. (Invoice 400027024)
         
Pumps: Model #LC-20AD (Serial #L20104853838, #L20104853839, #L20104853845 &
#L20104853846)
         
Autosamplers: Model #SIL-20AC HT (Serial #L20354855845 & #L20354855847)
         
Communication modules: Model #CBM-20A (Serial #L20234852691 & #L20234852713)
         
Column ovens: Model #CTO-20AC (Serial #L20214750719 & #L20214750722)
       
  
Degassers: Model #DGO-20A3 (Serial #SSI-3-1745 & #SSI-3-1766)


{C1859841.1}
 

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF COMPLETION
 
The undersigned, Stephen Turner, President of Protea Biosciences, Inc., a
Delaware corporation authorized to transact business in the State of West
Virginia, hereby certifies to the West Virginia Water Development Authority,
acting on behalf of the West Virginia Infrastructure and Jobs Development
Council, in connection with its loan in the principal amount of Nine Hundred
Thousand and 00/100 Dollars ($900,000.00) to Protea Biosciences, Inc. to assist
it in financing the acquisition and installation of certain equipment, including
without limitation the equipment described in Exhibit A attached hereto, to be
located and operated in Monongalia County, West Virginia at 955 Hartman Run
Road, Suite 210, Morgantown, West Virginia, that the acquisition and
installation of said equipment have been completed as of the date of this
Certificate, said equipment is fully operational and said equipment has been
paid for in full by Protea Biosciences, Inc., all in accordance with the
application submitted by Protea Biosciences, Inc. to the West Virginia
Infrastructure and Jobs Development Council in connection with said loan.


Dated as of the 21st day of December, 2010.



 
/s/ Stephen Turner
 
Stephen Turner



STATE OF WEST VIRGINIA
COUNTY OF Monongalia, to-wit:
 
Subscribed and sworn before me this 21st day of December, 2010 by Stephen
Turner, President of Protea Biosciences, Inc., a Delaware corporation.


My commission expires: September 14, 2005



   
/s/ Jesse L. Ayers II
[SEAL]
[ex10-26pg14.jpg]
NOTARY PUBLIC


{C1923669.1}
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LIST OF EQUIPMENT AND MACHINERY
 
Vendor
 
Equipment
     
AB Sciex
 
ABI 5500 QTRAP LC/MS/MS — Model # 5500, Serial # AU23751008. [Invoice #
400022349]
     
AB Sciex
 
HPLC/API 4000 Mass Spec (2 Units) — Model # 4000, Serial Nos. J1030110 and
J2480202. [Invoice # 400025969]
     
Hitachi
 
Total Amino Acid Analyzer — Model # L-8900, Serial # 2145-003. [Invoice #
83015295]
     
AB Sciex
 
Transformer (HPLC/API 4000 related equipment) — Serial Nos. 27860523 and
27860524. [Invoice # 400026283]
     
Thermo Fisher
 
Watson LIMS Software [Invoice # 01-77694]
     
Waters
 
Synapt G2 HDMS 8k with UPLC (Serial # UCA229)
     
AB Sciex
 
Hotfixes (HPLC/API related equipment/software) [Invoice # 400026481]
     
AB Sciex
  
Pump, auto sampler, etc. (Invoice 400027024)
         
Pumps: Model #LC-20AD (Serial #L20104853838, #L20104853839, #L20104853845 &
#L20104853846)
         
Autosamplers: Model #SIL-20AC HT (Serial #L20354855845 & #L20354855847)
         
Communication modules: Model #CBM-20A (Serial #L20234852691 & #L20234852713)
         
Column ovens: Model #CTO-20AC (Serial #L20214750719 & #L20214750722)
         
Degassers: Model #DGO-20A3 (Serial #SSI-3-1745 & #SSI-3-1766)


{C1923669.1}
 

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF EQUITY INJECTION
 
The undersigned, Stephen Turner, President of Protea Biosciences, Inc., a
Delaware corporation authorized to transact business in the State of West
Virginia, hereby certifies to the West Virginia Water Development Authority,
acting on behalf of the West Virginia Infrastructure and Jobs Development
Council, in connection with its loan in the principal amount of Nine Hundred
Thousand and 00/100 Dollars ($900,000.00) to Protea Biosciences, Inc., that as
of the date of this Certificate Protea Biosciences, Inc. has injected at least
Two Hundred Ninety-Five Thousand Four Hundred Ninety-Six and 72/100 Dollars
($295,496.72) of its own funds into the development of the Project, as defined
in the Loan Agreement, to be partially funded by such loan, as set forth in the
application of Protea Biosciences, Inc. to the West Virginia Infrastructure and
Jobs Development Council for such loan.
 
Dated as of the 21st day of December, 2010.



 
/s/ Stephen Turner
 
Stephen Turner



STATE OF WEST VIRGINIA
COUNTY OF Monongalia, to-wit:
 
Subscribed and sworn before me this 21st day of December, 2010 by Stephen
Turner, President of Protea Biosciences, Inc., a Delaware corporation.
 
My commission expires: September 14, 2015.



   
/s/ Jesse L. Ayers II
[SEAL]
[ex10-26pg16.jpg]
NOTARY PUBLIC


{C1923670.1}
 

--------------------------------------------------------------------------------

 
 
CLOSING STATEMENT


Disbursement of
$900,000 Term Loan
By
West Virginia Water Development Authority, on behalf of the
West Virginia Infrastructure and Jobs Development Council
to
Protea Biosciences, Inc.
 
December 21, 2010
 

--------------------------------------------------------------------------------


I.
Disbursement of Loan Proceeds due to Borrower (wire transfer instructions
attached hereto as Exhibit A)
  $ 900,000.00              
II.
Fees of Lender's and Borrower's Counsel and related Closing costs to be paid by
Borrower with Funds other than Loan proceeds
                     
TOTAL
  $ 900,000.00  

 
Reviewed and Approved as of:
 
December 21, 2010


WEST VIRGINIA WATER DEVELOPMENT
 
PROTEA BIOSCIENCES, INC.
AUTHORITY, acting on behalf of the West
   
Virginia Infrastructure And Jobs Development
   
Council
         
By:
   
By:
/s/ Stephen Turner
 
Title:
 
  
 
Title:
CEO


{C1925337.1}
 

--------------------------------------------------------------------------------

 
 